Citation Nr: 1127781	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, including status post cervical fusion of C5, C6 and C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which addressed 17 issues.  The Veteran submitted a notice of disagreement with five issues (the three captioned above, increased rating for inguinal hernia, and service connection for a heart condition).  In December 2009, his representative withdrew his appeals for an increased rating for inguinal hernia and service connection for a heart condition.  

The Veteran was initially assigned a noncompensable rating for his service connected GERD with hiatal hernia.  In a February 2011 rating decision, the RO increased this rating to 10 percent, effective September 25, 2005.  As this does not represent a full grant of benefits, the claim remains before the Board.

The Veteran initially requested a formal RO hearing; however, in December 2009 he withdrew his request for a hearing.


FINDINGS OF FACT

1.  The Veteran's GERD and hiatal hernia manifests with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, but are not productive of a considerable impairment of health.

2.  The Veteran's anxiety disorder is not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's degenerative disc disease of the cervical spine, including status post cervical fusion of C5, C6 and C7, is not productive of unfavorable ankylosis of the entire cervical spine.  There is no competent and credible evidence of incapacitating episodes.  


CONCLUSION OF LAW

1.  The criteria for an initial or staged rating in excess of 10 percent for gastroesophageal reflux disease and hiatal hernia have not been met and any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.113, 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for an initial or staged rating in excess of 30 percent for anxiety disorder have not met at any time during the period covered by this appeal. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9412-9413 (2010).

3.  The criteria for an initial or staged rating in excess of 20 percent for degenerative disc disease of the cervical spine, including status post cervical fusion of C5, C6 and C7 have not been met at any time during the period covered by this appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  There is no indication that the Veteran has identified or requested additional evidence he desired VA to obtain on his behalf.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

GERD and Hiatal Hernia

In the May 2006 rating decision on appeal, the RO granted service connection for GERD and hiatal hernia under diagnostic code 7399-7346.  See 38 C.F.R. § 4.20 [unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99"] and 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 7399 indicates the condition is unlisted and is rated by analogy to a closely related disease or injury.  See 38 C.F.R. § 4.27.

Diagnostic Code 7346 provides a compensable, 10 percent rating, if adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

As the lay and medical evidence shows that the Veteran experienced difficulty swallowing, the rating criteria for stricture of the esophagus are potentially applicable.  A 30 percent rating is warranted for moderate symptoms.  A 50 percent rating is warranted if the stricture is severe, permitting the passage of liquids only.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2010).  

The Veteran contended that his hiatal hernia should be rated separately from his GERD.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113.  Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In December 2003 the Veteran underwent a barium swallow which revealed tertiary contractions with delayed emptying of the esophagus with GERD and a small hiatal hernia.  An undated in-service treatment record noted that his GERD and dysphagia had markedly improved since his neck injury.  He reported only having dysphagia every 2 to 3 days instead of every swallow, as had previously been the case.  His symptoms were noted to have improved with medication.  In April 2004, he complained of chronic mild epigastric pain.  

In a May 2005 letter, Dr. R.B. noted that the Veteran had a diagnosis of GERD, which had been identified by esophageal inflammation seen during an upper endoscopy.  

In October 2005, the Veteran was afforded a VA General Medical examination, which included a review of the Veteran's claims file and medical records.  Regarding the Veteran's GERD and hiatal hernia, the examiner noted that the Veteran's symptoms started in 2000 and included dysphagia, and burning sensation in the epigastric area that would radiate to his chest.  The Veteran denied nausea or vomiting.  He gained 40 pounds in the last two years but then made dietary changes.  He reported that his symptoms were under fair control at the time of the examination.

In July 2006, the Veteran submitted a statement in connection with his notice of disagreement.  He described difficulty swallowing, pain, dietary and lifestyle changes, and the need for prescription medication to control his symptoms.  He also noted that he had esophageal delay, dysphagia, and regurgitation with near continuous pain.

In October 2007 the Veteran submitted an additional statement in support of his claim for an increased rating.  He noted that his hiatal hernia caused symptoms of pain with recurrent epigastric distress, dysphasia, regurgitation, and substernal pain.  He also expressed a desire to be rated separately for his GERD and hiatal hernia.

In an October 2007 private treatment record, Dr. D. J-N. noted that the Veteran suffered from reflux and had recently joined a weight loss program.  In February 2008, he sought treatment for pain in the lower left abdomen.  He was treated for presumptive diverticulum infection.  An August 2009 treatment record noted that his GERD was diet controlled.  

In March 2010, the Veteran was afforded an additional VA esophagus and hiatal hernia examination; his medical records were reviewed in conjunction with the examination.  The Veteran reported he first noted epigastric pain in 2003, which initially improved with medication, but worsened again a couple years later.  At that time he began having symptoms of dysphagia (the feeling of solids being stuck in his lower neck).  After a 2003 barium swallow showed tertiary contractions with delayed emptying of the esophagus with GERD and a hiatal hernia, he made dietary changes which he stated helped (along with prescription medication) his symptoms.  He reported a loss of 15 pounds in the prior 12 months, with the assistance of a dietary plan.  He denied further upper gastrointestinal procedures, endoscopies, or non-invasive testing.  He did not have a history of hospitalization, esophageal neoplasm or vomiting.  He reported weekly nausea, and the ability to swallow solid food half the time (otherwise able to pass solids with assistance of drinking liquids).  He reported daily heartburn/pyrosis, and regurgitation several times a week.  He had no signs of anemia.  On physical examination he had mild epigastric tenderness to palpation.  The examiner noted that his GERD/esophageal stricture did not affect his ability to work but mildly affected his ability to eat.

The Board finds, upon review of the record, that a rating in excess of 10 percent for GERD and hiatal hernia is not warranted.  A review of the private treatment records, and the October 2005 and March 2010 VA examination reports show that, throughout the appeal period, the Veteran's gastroesophageal reflux disease and hiatal hernia have been manifested by persistently recurrent epigastric distress with pyrosis, dysphagia and regurgitation accompanied by substernal pain.  

The Veteran has reported dysphagia occurs roughly half the time he consumes solid foods, but is dispelled by drinking liquids.  He has also reported daily heartburn and regurgitation several times a week.  He has also reported improved symptoms with diet control and medications.  The Board finds the claimant's reporting of symptomatology to be credible; however, the symptomatology is not shown to be productive of a considerable impairment of health.  The March 2010 VA examiner opined that the Veteran's gastroesophageal reflux disease only had a mild of impairment on his lifestyle (feeding), and no impact on his employment.  While the Veteran is on prescription medication for his GERD, the Veteran does not have a history of hospitalizations, and other than a barium swallow in 2003 has not undergone any other gastrointestinal procedures, endoscopies or noninvasive testing.

The Board concludes that a 10 percent rating, but not higher, is warranted under Diagnostic Codes 7399-7346 because the criteria most closely addresses the multiple symptoms of epigastric distress, dsyphagia, difficulty swallowing, and regurgitation.  A higher rating is not warranted because the Veteran does not experience a considerable impairment of health.  The Veteran in fact must control weight gain through diet selections and is not limited in his work and only mildly limited in daily activities. 
 
An alternative higher rating under Diagnostic Codes 7399-7302 is not warranted because any esophageal stricture is less than moderate as the Veteran is able to ingest solid foods, albeit when combined with liquids about one-half of the time, and because any limitations imposed by the stricture do not affect nutrition, his general health, or his ability to continue full time employment.  
   
The symptoms presented by the Veteran's gastroesophageal reflux disease and hiatal hernia are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  As for impairment in employment, the Veteran has not contested that his employment is impaired and the medical evidence does not show that his gastrointestinal disability alone has caused impairment with employment over and above that contemplated by the assigned 10 percent schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The rating is recognition that the impairment makes it difficult to obtain or keep employment.).  Hence, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Anxiety Disorder

Regulations establish a General Rating Formula for rating psychiatric disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and the veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  
38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Codes 9412-9413, which address panic disorder and/or agoraphobia and anxiety disorder, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV). Scores ranging from 31 to 40 reflect "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."

A score of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A range of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

An in-service medical history noted the Veteran was diagnosed with a pain disorder with agoraphobia and anxiety disorder in June 2004.  His symptoms were: difficulty being in areas with people, hypertension, chest and abdominal pain, and a racing heartbeat.  A November 2004 psychiatric note showed that the Veteran had been diagnosed with a panic disorder with agoraphobia, with his symptoms improving on prescription medication.  In March 2005, the Veteran had a medical evaluation in relation to his retirement from service.  On mental status examination he was noted to be oriented to time, place and person.  His speech was clear, coherent and goal-oriented.  He was anxious, but his affect was appropriate to matters discussed.  He was preoccupied with his pain and level of functioning.  He denied hallucinations, delusions or homicidal/suicidal ideations.  He was cognitively intact and his insight/judgment were good.  He was assessed with a GAF of 65, and a note at the bottom of the evaluation commented that the Veteran could be gainfully employed if his medical (neck) condition improved.

In November 2005, the Veteran was afforded a VA mental disorders examination.  At the time of the examination the Veteran was employed as a consultant for a leadership service.  He reported social limitations on his job, i.e. difficulty meeting people, difficulty making contacts.  He was able to perform his occupation despite these anxiety symptoms and had not missed any work due to his anxiety symptoms.  On mental status examination, he was cooperative alert and oriented.  He had good eye contact and a coherent thought process.  He was anxious and his affect was congruent.  He had not suicidal or homicidal ideations.  His insight and judgment were noted to be adequate.  He was diagnosed with an anxiety disorder, not otherwise specified, and assigned a GAF score of 64.  The examiner commented that the Veteran's anxiety disorder caused a mild to moderate functional impairment.

In an October 2007 statement, the Veteran reported that his work and social life have been significantly impaired by his anxiety disorder.  He reported anxiety and panic attacks in dealing with his pain management.  He also report having panic attacks more than once a week, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He reported avoided all social contact unless absolutely critical and reported walking out of three important meetings at work due to panic attacks in a single week.

In a December 2009 statement, the Veteran's wife reported that the Veteran had become a social recluse due to too much pain and frequently had to leave his workplace to rest in his car in a parking lot.  In a letter the same month, the Veteran's workplace partner noted the Veteran's recurrent headaches and neck pain but did not comment specifically on any panic attacks or behavioral deficits.  The partner noted that the Veteran limited his attendance at business meetings and social events, required increased travel time to customer locations, and required frequent breaks or leave for medical appointments, all because of neck pain and headaches.  

In March 2010, the Veteran was afforded a VA mental disorders examination.  The Veteran reported having been married three times; however, his most recent (and current) marriage occurred in 1996, prior to his anxiety disorder.  He described a "great" relationship with his wife and children.  He also continued to have contact with all but one sibling.  He reported very little social contact because of his chronic pain condition, and reported no leisure activities.  The examiner considered the Veteran mildly impaired regarding psychosocial functioning.  At the time of the examination, the Veteran was employed full time and was working on a Masters in Business Administration.  He also travels for work and visits his ill mother in New Mexico.  He did report feeling that his work productivity had changed dramatically.  

On mental status examination, the Veteran was clean and appropriately dressed.  His speech and psychomotor activity were unremarkable, and his attitude was cooperative and friendly.  His affect was appropriate, and his mood was good (the Veteran described his mood as "average...serious").  He was focused on his pain condition.  He denied delusions.  He reported sleep impairment, but stated he had been diagnosed with sleep apnea, and his pain is largely to attribute to his difficulty sleeping.  He had no ritualistic behavior.  He reported feeling the onset of panic attacks twice a week, but stated they did not "develop into full-blown panic attacks because of his medication...and he tends to avoid or remove himself from stressful situations."  He endorsed passive suicidal ideation without intent or plan.  He also endorsed irritability, but reported only two to three verbal altercations with family members per year.  His remote, recent, and immediate memory were intact upon testing.  Occupationally, he reported missing less than one week of work in the prior twelve months due to his anxiety disorder.  He reported avoiding travel and meetings if possible; and although he received "good" performance evaluations, he was often questioned regarding his productivity.  He was assessed with a GAF score of 64.  The examiner felt that the Veteran did not have reduced reliability and productivity due to his anxiety disorder symptoms.  The examiner did feel that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his anxiety disorder symptoms.

Based on the foregoing, the Board finds the evidence does not warrant a rating in excess of 30 percent for anxiety disorder with agoraphobia.  In this regard, the examiners describe the Veteran's anxiety disorder as being mild to moderately disabling, and the global assessment of functioning scores assigned are consistent with mild symptoms.  While the Veteran is on prescription medication, there is no indication that he receives counseling for his disorder.

While the Veteran endorses panic attacks occurring more than once a week and disturbances in mood, his symptoms most closely accord with the 30 percent rating criteria.  His affect and speech have been normal throughout, he has no impairment of memory, and no difficulty understanding complex commands.  He has good judgment and insight, and did not exhibit impaired abstract thinking.  While the Veteran does not need to meet all, most, or even some of the criteria set forth in Diagnostic Code 9412-9413, the overall picture of his symptomatology is most appropriately rated at 30 percent because he does not have reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran suffers from some occupational and social impairment, he has been employed at the same job for several years, working with others (including a partner), and traveling for work without more than a couple days a year lost due to his anxiety disorder.  Although it is not clear whether his duties in the business of training includes personal instruction or counseling of students or only administrative duties, the lay and medical evidence shows that he does engage in customer and other business contacts in the course of full time employment.  He is also able to control his panic attacks to the extent that he can continue this form of employment.  The Veteran also has "great" relationships with his wife of five years, his children, and most of his living relatives.  He also appears to have a close relationship with his partner at work, who supplied a statement in support of the Veteran's claim for his neck disorder but did not mention limitations imposed by mental health symptoms.  The Veteran's feeling that he has a decrease in productivity at work is contemplated by the 30 percent rating.  While the Board finds that the Veteran is credible in reporting his symptoms, the symptoms he has reported do not impose a level of social and occupational impairment that meet the requirements for an increased rating.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected anxiety disorder reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The Veteran has not been hospitalized in relation to his anxiety disorder and he remains gainfully employed (and in pursuit of higher education).  Hence, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


Cervical Spine

The current General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is warranted upon evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation, when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  A 40 percent rating will be provided with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating will be provided with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees. See 38 C.F.R. § 4.71a, Plate V (2009).

In December 2003, in service, a magnetic resonance imaging (MRI) of the Veteran's cervical spine revealed reversal of the normal cervical lordosis at C5-C6 with concomitant disc space narrowing and posterior osteophytosis but no evidence of cord myelopathy or disc herniation at any level.  He had a fluid filled space within the cord at the C7 level suggestive of a small syrinx.  In March 2004, his cervical spine had flexion of 45 degrees and extension of 35 degrees with pain.  He was noted to have significant cervical compression and a syrinx.  Subsequently in March 2004 the Veteran underwent a C5-C6 and C6-C7 discectomy and fusion.  In July 2004, subsequent to a car accident, his range of motion included flexion to 45 degrees (noted to be tight) and extension to 45 degrees (also noted to be tight), with right and left motion to 60 degrees.  In September 2004, a MRI revealed moderate left foraminal stenosis at C3-C4, bilateral uncovertebral degenerative disease resulting in a mild degree of bilateral foraminal stenosis at C4-C5, and fusion at C5-C6 and C6-C7 with moderate to moderately severe right foraminal stenosis and mild to moderate left foraminal stenosis.  In April 2005 his cervical active range of motion was to 15 degrees at the least, extension to 10 degrees, left lateral flexion to 15, right lateral flexion to 13 degrees, left rotation to 20 degrees and right rotation to 30 degrees.  

The Veteran was afforded a VA general medical examination in October 2005; his claims file was reviewed in conjunction with the examination.  He was noted to have dextro-convex cervical torticollis and reversal of the normal cervical lordosis.  He reported constant pain which would radiate to the occipital region of his head as well as to his left arm.  He reported flare-ups of neck pain twice a week which make him unable to move his neck.  He denied any periods of incapacity due to his degenerative disk disease within the prior year.  On physical examination he had straightening of the normal cervical lordosis.  His range of motion was forward flexion to 20 degrees, extension to 20 degrees, bidirectional lateral flexion to 25 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 65 degrees.  He had pain at all ends of range of motion.  He had no further loss of range of motion upon repetitive testing.  

In his July 2006 notice of disagreement, the Veteran specifically contends that with repetition of range motion testing the pain in his neck, upper back, and chest become "overwhelming and completely incapacitating."  He reporting that extending his neck more than 15 degrees caused him to have to stop and pull over if he is driving, and requires him to completely immobilize his neck and rest until his pain recedes.  He argued that he had incapacitating episodes that exceeded a total duration of at least six weeks during the prior 12 months.  He did not describe doctor-prescribed bedrest, but instead noted that he would have to frequently immobilize his neck in the office or car.

In January 2007, private physician L.M.P. noted the Veteran had pain with range of motion in essentially all directions, especially extension and lateral turning to the left.  He was noted to have "slight degenerative changes at the C4-5 level, but not severely so." 

Private physician D. J-N. noted the Veteran had chronic debilitating neck pain which worsens with any activity but most significantly with range of motion of his neck with both extension and turning his head to the left.  A June 2008 MRI was interpreted to show moderate left and mild right neuroforaminal stenosis at the C3-C4 level, no significant stenosis at the C4-C5 level, and prominent right and moderate left neuroforaminal stenosis at the C6-C7 level.  

A physical therapist in July 2008 noted the Veteran had a cervical range of motion of flexion to 45 degrees, extension to 32 degrees, right lateral flexion to 12 degrees, left lateral flexion to 20 degrees, right lateral rotation to 38 degrees and left lateral rotation to 48 degrees.  He was noted to have a major loss of motion in all directions.  At the conclusion of physical therapy in October 2008, the Veteran's range of motion had not improved in any direction.

A September 2009 MRI showed central disc protrusions at C3-C4 and C4-C5, which were abutting the spinal cord.  There was no evidence of a syrinx.  

In December 2009, the Veteran's wife submitted a statement that her husband was in constant pain.  She described that he would "hide" in his car at work so that he could rest, and reported he would lay down to rest his neck four to five times a day on the weekends.  The Veteran's coworkers, C.S. and E.D., also submitted statements in support of his cervical spine claim.  They noted the Veteran would limit the number of meetings he would attend, increase his travel time to and from customer locations so that he could rest his neck, take frequent breaks during the day, and was on constant pain medication. 

In March 2010, the Veteran was afforded an additional VA spine examination; his medical records were reviewed in conjunction with the examination.  He reported daily constant moderate to severe aching, throbbing neck pain which would radiate to his head, upper chest and upper back.  He denied using assistive devices.  He denied flare-ups as he described his level of pain as constant.  He also endorsed fatigue, decreased motion, stiffness, weakness, spasms and neck pain.  On physical examination his head position and posture were normal.  He did not have cervical spine ankylosis.  He had guarding, pain without motion, and tenderness to the right and left.  Active range of motion testing revealed flexion to 20 degrees, extension to 11 degrees, left lateral flexion to 10 degrees, left lateral rotation to 28 degrees, right lateral flexion to 11 degrees, and right lateral rotation to 39 degrees.  There was objective evidence of pain on motion in all directions, and evidence of pain following repetitive testing.  There was no additional limitation after three repetitions of motion.  The examiner noted that a February 2007 myelogram showed prior fusion of C5-C6 and C6-C7 with hardware in place and no recurrent or residual stenosis (although notably stenosis was mentioned the June 2008 MRI).

On review, a 20 percent evaluation is warranted for the Veteran's service-connected cervical spine disability based on the March 2010 (and numerous other range of motion testings listed above) examination finding of flexion to 20 degrees.  As noted, a 20 percent evaluation is assigned whenever forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  The next higher rating of 40 percent is not warranted because there is no evidence of unfavorable ankylosis of the entire cervical spine.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  While the Veteran had fusion of C5-C6 and C6-C7, he does not have fixation of his entire cervical spine, and does not meet the definite of unfavorable ankylosis of the entire cervical spine.

Regarding a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 based on incapacitating episodes, the Veteran argues that he has more than six weeks of incapacitating episodes per year.  He describes his incapacitating episodes as neck pain so severe he must rest and immobilize his neck.  His wife has noted he must "lay down" to rest his neck numerous times per day on the weekend.  While the Board believes the Veteran and his wife and coworkers are credible in their statements regarding his pain and the frequency with which he rests due to his neck pain, this is not the definition of an "incapacitating episode" as defined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  (Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  When questioned during the March 2010 VA examination if he had any incapacitating episodes in the prior year, the Veteran answered "no."  Although the Veteran's reports of pain requiring frequent rest are credible, the Veteran is able to drive an automobile for short period of time and continue his full time employment duties.  Additionally, while the claims file contains private treatment records, there is no indication the Veteran was ever prescribed bed rest by a physician, and in fact was sent to physical therapy for several months in 2008.  As there is no evidence of incapacitating episodes as defined under Diagnostic Code 5243, a rating in excess of 20 percent is not warranted.

The Board notes that the Veteran is already service connected for radiculopathy of the bilateral upper extremities, and for headaches associated with his cervical spine disorder.  

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected cervical spine disorder reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The Veteran has not been hospitalized in relation to his cervical spine disorder since his fusion and he remains gainfully employed (and in pursuit of higher education).  The Board recognizes that the Veteran has reported severe pain in connection with his cervical spine disorder, but his pain is considered in his rating.  Hence, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia is denied.

Entitlement to an initial rating in excess of 30 percent for anxiety disorder is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, including status post cervical fusion of C5, C6 and C7 is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


